        Case 1:17-cr-00686-LAK Document 237 Filed 10/29/18 Page 1 of 6



                     UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF NEW YORK



                                                x

UNITED STATES Of AMERICA,

V.

                                                    Case No. S2 17-cr-00686 (LAK)
JAMES GATTO,
alkla “Jim,”                                        (Filed Under Seal)
MERL CODE, and
CHRISTIAN DAWKINS,

              Defendants.
                                                x


             DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT
            OF THE ADMISSION OF CERTAIN RELEVANT EXHIBITS




NEXSEN PRUET LLC                      WILLKIE FARR & GALLAGHER LLP
William W. Wilkins                    Michael S. Schachter
Mark C. Moore                         Casey F, Donnelly
Andrew A. Mathias                     787 Seventh Avenue
55 E. Camperdown Way, Suite 400       New York, New York 10019
Greenville, South Carolina 29601      (212) 728-8000
($64) 370-2211
                                      Attorneys for Defendant James Gatto
OGLETREE, DEAKINS, NASH, SMOAK
& STEWART, P.C.                       HANEY LAW GROUP PLLC
Men F. Code                           Steven A. Haney
300 North Main Street                 3000 Town Center Drive, Suite 2570
Greenville, South Carolina, 29601     Southfield, Michigan 48075
(864) 271-1300                        (24$) 414-1470

Attorneys for Defendant Men Code      A ttorneys for Defendant Christian Dawkins
        Case 1:17-cr-00686-LAK Document 237 Filed 10/29/18 Page 2 of 6




               The Second Circuit has recognized a defendant’s ability to introduce out-of-court

statements made by him, or made to him by third parties, that reflect his state of mind. See e.g.,

United States v. DiMaria, 727 F.2d 265. 271 (2d Cir. 1984) (reversible error to exclude evidence

probative of defendants’ state of mind). Similarly, the Second Circuit has recognized that a

defendant may introduce the out-of-court statement of a purported co-conspirator where that

statement demonstrates the defendant’s state of mind and undercuts the existence of the alleged

conspiracy. United States v. Detrich. $65 F.2d 17,21 (2d Cir. 1988); see also Ex. A at 3019:10-

3028:22 (Excerpt of United States v. Blaszczak Hearing Tr.)).

   A. Evidence that Coaches at Division I Universities Sought Recruiting Assistance from
      Defendants Is Offered For the Non-Hearsay Purpose of Demonstrating the Effect
      that Such Requests Had on Defendants.

DX25:                                                                  -
                                                                                        -




DX6; DX2S:




DX 221; DX 222:
       Case 1:17-cr-00686-LAK Document 237 Filed 10/29/18 Page 3 of 6




DX1O3:




DX 1011.




DX1O2:

                         —

DX220: This text from Miami Head Coach Larranaga to Mr. Gatto is being offered for the

purpose of demonstrating that Coach Larranaga reached out to Mr. Gatto.

   B. Evidence Reflecting Defendants’ State of Mind is Relevant and Offered for a
      Legitimate Non-Hearsay Purpose.

DX5: This conversation is offered to demonstrate Mr. Dawkins’ belief that his arranging

payment to Brian Bowen, Sr. did not violate NCAA rules based on Mr. Datvkins’s preexisting

relationship with the Bowen family.

DX7: This conversation is admissible to demonstrate that the reason Mr. Dawkins wanted to

conceal payments was to provide Coach Pitino and Louiville with a veneer of plausible

deniability so that the University would not get into trouble with the NCAA again.




                                              —

                                              -2-
         Case 1:17-cr-00686-LAK Document 237 Filed 10/29/18 Page 4 of 6




DX21:




DX18:



DX 1006.




DX 218; DX1016: These exhibits are being offered to demonstrate Mr. Gatto’s subdued

reactions to Dennis Smith Jr. signing with Under Armour, which is relevant to contradict the

Government’s theory that Mr. Gafto’s motivation for engaging in the purported conspiracy was

to “make millions”’ off of star athletes who eventually turned professional.


   C. Evidence Reflecting the State of Mind of Defendants’ Purported Co-Conspirators Is
      Relevant to Demonstrate the Nature and Purpose of the Alleged Conspiracy.

DX13:




DX219:




                                                -3
       Case 1:17-cr-00686-LAK Document 237 Filed 10/29/18 Page 5 of 6




DX223:




DX 105, GX 102K-lO, GX 106D-9: These exhibits are being offered to demonstrate that rather

than conspiring to defraud Louisville, Mr. Dawkins was attempting to work with Bowen, Jr. and

his family to help them decide which school would provide the best basketball fit for Bowen, Jr.

   D. Evidence Reflecting Andy Miller’s Knowledge and Approval of Payments to
      Student Athletes is Relevant and Offered For the Non-Hearsay Purpose of
      Demonstrating the Effect that this Approval Had on Mr. Dawkins.


1)X1301; DX1302; DX1303; DX1307; DX1309; DX1313




                            United States v. Litvak, 808 f.3d 160, 189-90 (2d Cir.

2015)(evidence that a defendant’s supervisor approved of transactions similar to the ones that the

Government has charged as fraudulent is probative evidence that the defendant “held an honest

belief that his conduct was not improper or unlawful.”)

   E. Relevant Evidence Offered for a Non Hearsay Purpose.

DX1O1.




DX217.




                                               -4-
       Case 1:17-cr-00686-LAK Document 237 Filed 10/29/18 Page 6 of 6




NCAA Evidence: The defense will also seek to introduce certain, limited, portions of the

NCAA Manual and the NCAA Student Athlete Reinstatement Guidelines in order to demonstrate

that statements concerning the student-athletes’ “amateur status” were not false.

               Defendants respectfully request that the Court permit the admission of the above-

mentioned Case-in-Chief Exhibits.



Dated: New York, New York

October 15, 2018




 NEXSEN PRUET LLC                                   WILLME FARR & GALLAGHER LLP

 By: Mark Moore                                     By: Michael Schachter
 William W. Wilkins                                 Michael S. Schachter
 Mark C. Moore                                      Casey E. Donnelly
 Andrew A. Mathias                                  787 Seventh Avenue
 55 E. Camperdown Way, Suite 400                    New York, New York 10019
 Greenville, South Carolina 29601                   (212) 728-8000
 ($64) 370-2211
                                                    Attorneys for Defendant James Gatto
 OGLETREE, DEAMNS, NASH, SMOAK
 & STEWART, P.C.                                    HANEY LAW GROUP PLLC
 Men F. Code
 300 North Main Street                              By: Steven Haney
 Greenville, South Carolina, 29601                  Steven A. Haney
 ($64) 271-1300                                     3000 Town Center Drive, Suite 2570
                                                    Southfield. Michigan 48075
Attorneys for Defendant Men Code                    (248) 414-1470

                                                    A ttorneys for Defendant Christian Dawkins




                                               -5
